Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the application filed 4/28/2022, wherein claims 1-3,5-11,13-17, and 21 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 10 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 10 recites the limitation that the “terminal ends of the respective lever arms are bifurcated”. This limitation lacks support in the original disclosure and therefore constitutes new matter because the examiner does not find where the specification and/or drawings disclose terminal ends of the respective lever arms being bifurcated (i.e. divided into 2 parts). At most it appears that terminal ends of the lever arms (ends of 652,654) bifurcate the base (658, fig. 6A), and the opposite terminal ends are separated from one another (fig. 6A).
Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 10, it is unclear what is meant by “terminal ends of the respective lever arms are bifurcated”. Is the applicant trying to claim that each of the terminal ends is divided into two part? Or is the applicant trying to claim that the terminal ends are separated from one another? Or is the applicant referring to the terminal ends of the lever arms (ends of 652,654) bifurcating the base (658)(fig. 6A)?  The examiner does not find an explanation of this feature in the specification. For the purpose of this office action, the examiner is interpreting “terminal ends of the respective lever arms are bifurcated” to mean that terminal ends are separated from one another.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al. (U.S. 20170303632) in view of Mallen et al. (U.S. 20150237960) and further in view of Smith et al. (U.S. 20160302530).
Regarding claim 1, Pratt teaches a footwear article (100) comprising: a sole (outsole, fig. 1A); an upper coupled to the sole (upper shown coupled to the sole, fig. 1A) and comprising an ankle collar  (see annotated fig.) that is movable between a lowered state positioned closer to the sole and a raised state positioned farther from the sole (paras. 28,29),  a lever-arm tubular encasement (130 is embedded in 105 (para. 28) thereby providing a tubular encasement) , which is positioned on one or more of a medial side or a lateral side of the upper (figs. 1B-3C) and extends from the sole and towards the ankle collar (paras. 35-37); and a collar elevator (120,130) operable to return the ankle collar from the lowered state to the raised state (paras. 28,29, 35), the collar elevator having a base (120) positioned between a layer above the midsole and the sole (120 can be part of a midsole and therefore would be between the sole and a layer above the midsole, para. 36) and a lever arm connected to the base at a junction (paras. 36,37)and Page 2 of 11Application No. 16/725,754Attorney Docket No.: 22752.338057/180287US02 Response Filed: 04/28/2022 Reply to Office Action of: 2/4/2022extending from the junction through the interior of the article of footwear (paras. 28, 36, 37; 130 is embedded in 105 and is directly coupled to 120), wherein the lever arm is at least partially contained within the lever-arm tubular encasement (para. 28); but doesn’t specifically teach
wherein the upper comprises: a material layer that overlaps with the sole and that includes an outward facing surface facing towards the sole and an inward facing surface facing away from the sole and towards a foot-receiving cavity: the material layer comprises an aperture extending through the material layer from the outward facing surface to the inward facing surface; and the aperture comprises an opening of the lever-arm tubular encasement.
	Mallen teaches an article of footwear (100) having an upper component (130) attached to a strobel sock (125) (para. 88) (fig. 5) such that a material layer (125, portion of 130 directly overlying the sole, figs. 6,7) that overlaps with the sole (110) includes an outward facing surface facing towards the sole (lower surface 125, portion of 130 directly overlying the sole, figs. 6,7) and an inward facing surface facing away from the sole and towards a foot-receiving cavity (upper surface of 125, portion of 130 directly overlying the sole, figs. 6,7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the upper of Pratt so as to have an upper component attached to a strobel sock thereby providing a material layer  that overlaps with the sole including an outward facing surface facing towards the sole and an inward facing surface facing away from the sole and towards a foot-receiving cavity  in view of Mallen in order to provide flexibility and means to join the upper to the sole structure (para. 88 of Mallen).
The Pratt/Mallen combined reference fails to specifically teach the material layer comprises an aperture extending through the material layer from the outward facing surface to the inward facing surface; and the aperture comprises an opening of the lever-arm tubular encasement
Smith teaches an article of footwear (100) having a material layer (152) that overlaps with the sole (figs. 2,4) and that includes an outward facing surface (166) facing towards the sole (figs. 2,4,7) and an inward facing surface (164) facing away from the sole and towards a foot-receiving cavity (figs. 2,4,7): the material layer comprises apertures (173) on medial and lateral sides (figs. 5-7) extending through the material layer from the outward facing surface to the inward facing surface (para. 80); and the apertures comprise an opening of a securement device encasement (cables extend through 173 and are enclosed within the article of footwear until extending through eyelets, para. 59, figs. 3-6), which is positioned on one or more of a medial side or a lateral side of the upper (figs. 1-4), a securement device (132) extending up through the apertures and into the upper  so as to be enclosed along the sides of the upper (para. 59, fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed an aperture extending through the material layer  of the Pratt/Mallen combined reference from the outward facing surface to the inward facing surface on medial and lateral sides; the aperture comprises an opening of the lever-arm tubular encasement in view of Smith in order to  allow  the lever arms of 130 to extend from the midsole up into the upper so as to be embedded in 105.
Regarding claim 21, Pratt teaches a footwear article (100) comprising: a sole (outsole, fig. 1A); an upper coupled to the sole (upper shown coupled to the sole, fig. 1A)  and comprising an ankle collar (see annotated fig.) that is movable between a lowered state positioned closer to the sole and a raised state positioned farther from the sole (paras. 28,29); and a collar elevator (120,130) operable to return the ankle collar from the lowered state to the raised state (paras. 28,29, 35), the collar elevator having a base (120) positioned between a layer above the midsole and the sole (120 can be part of a midsole and therefore would be between the sole and a layer above the midsole, para. 36), and a lever arm (130) connected to the base at a junction (paras. 36,37)and Page 2 of 11Application No. 16/725,754Attorney Docket No.: 22752.338057/180287US02 Response Filed: 04/28/2022 Reply to Office Action of: 2/4/2022extending from the junction through the interior of the article of footwear (paras. 28, 36, 37; 130 is embedded in 105 and is directly coupled to 120); but fails to teach wherein: the upper comprises a material layer having a portion that overlaps with the sole and that is attached to a strobel; the portion comprises an outward facing surface facing towards the sole and an inward facing surface facing away from the sole and towards a foot receiving cavity; and the portion comprises an aperture extending through the material layer from the outward facing surface to the inward facing surface, the lever arm extending from the junction through the aperture.
Mallen teaches an article of footwear (100) having an upper (130) that comprises a material layer (130) having a portion that overlaps with the sole (portion of 130 directly overlying the sole, figs. 6,7)and that is attached to a strobel (125)(para. 88); the portion comprises an outward facing surface (lower surface of portion of 130 directly overlying the sole, figs. 6,7) facing towards the sole and an inward facing surface (upper surface of portion of 130 directly overlying the sole, figs. 6,7)  facing away from the sole and towards a foot receiving cavity (figs. 6,7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the upper of Pratt so as to comprise a material layer having a portion that overlaps with the sole and that is attached to a strobel; the portion comprises an outward facing surface facing towards the sole and an inward facing surface facing away from the sole and towards a foot receiving cavity in view of Mallen in order to provide flexibility and means to join the upper to the sole structure (para. 88 of Mallen).

The Pratt/Mallen combined reference fails to specifically teach the portion comprises an aperture extending through the material layer from the outward facing surface to the inward facing surface, the lever arm extending from the junction through the aperture.
Smith teaches an article of footwear (100) having a material layer (152) that overlaps with the sole (figs. 2,4) and that includes an outward facing surface (166) facing towards the sole (figs. 2,4,7) and an inward facing surface (164) facing away from the sole and towards a foot-receiving cavity (figs. 2,4,7): the material layer comprises apertures (173) along the outer perimeter on medial and lateral sides (figs. 5-7) extending through the material layer from the outward facing surface to the inward facing surface (para. 80); a securement device (132) extends up through the apertures and into the upper  so as to be enclosed along the sides of the upper (para. 59, fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed an aperture extending through the portion  of the Pratt/Mallen combined reference from the outward facing surface to the inward facing surface on medial and lateral sides such that the lever arm extends from the junction through the aperture in view of Smith in order to  allow  the lever arms of 130 to extend from the midsole up into the upper so as to be embedded in 105.

    PNG
    media_image1.png
    588
    1010
    media_image1.png
    Greyscale

Claim(s) 1-3,6,8,9, 11, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minera (U.S. Patent No. 2920402) in view of Hardimon (U.S. Patent No 2736110).

Regarding claim 1, Minera teaches a footwear article (figs. 1-5) comprising: a sole (1); an upper (upper shown in fig. 5, including 3,11) coupled to the sole (1) (figs. 1,2,5) and comprising an ankle collar (see annotated fig.) that is movable between a lowered state positioned closer to the sole and a raised state positioned farther from the sole (figs. 2,5, col.2, lines 42-52, col. 3, lines 56-71), wherein the upper comprises a material layer (11) that overlaps with the sole (1) (figs. 1,2) and that includes an outward facing surface (lower surface of 11) facing towards the sole (1) and an inward facing surface (upper surface of 11) facing away from the sole and towards a foot-receiving cavity (figs. 1,2), and wherein the material layer (11) comprises an aperture (aperture through which 7 extends, figs. 1,2) extending through the material layer from the outward facing surface to the inward facing surface (figs. 1,2); and a collar elevator (4,7) operable to return the ankle collar from the lowered state to the raised state (figs. 2,5, col.2, lines 42-52, col. 3, lines 56-71), the collar elevator having a base (4) positioned between the outward facing surface (lower surface of 11)  and the sole (1) and a lever arm (7) connected to the base at a junction and extending from the junction through the aperture (col. 2, lines 38-41, figs. 1,2 ), a lever-arm tubular encasement (portion of 3 forming tubular encasement around 7 extending toward ankle collar, figs. 1,2), which is positioned on one or more of a medial side or a lateral side of the upper ( figs. 1,2) and extends towards the ankle collar (figs. 1,2), wherein the lever arm is at least partially contained within the lever-arm tubular encasement (figs. 1,2,5), but fails to teach the aperture comprises an opening of the lever-arm tubular encasement, the lever-arm tubular encasement extends from the opening.
Hardimon teaches a similar article of footwear having a collar elevator (30,32, 18,26,38) including lever arms (32,20,26) wherein material (52) covers the lever arms and is secured at its bottom margin to an inward facing surface of the article of footwear facing towards a foot-receiving cavity so that the lever arms are covered extending from the sole (col. 2, lines 49-53)(figs. 1,3,4,5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have lengthened the lever arm tubular encasement of Minera and secured its bottom margin to the inward facing surface of Minera such that the aperture comprises an opening of the lever-arm tubular encasement, the lever-arm tubular encasement extends from the opening in view of Hardimon in order to provide increased protection to the lever arm.

    PNG
    media_image2.png
    630
    1160
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    631
    1188
    media_image3.png
    Greyscale

Regarding claim 2, the Minera/Hardimon combined reference teaches the material layer (11) that at least partially overlaps with the sole (1)  is a portion of an outer material layer of the upper (11,3,excluding A, see annotated fig.) ; wherein the upper further comprises an inner material layer (A) that is closer to the foot-receiving cavity than the outer material layer (closer than material of 3 overlying A, fig. 2); and wherein the inner material layer and the outer material layer comprise at least a portion of the lever-arm tubular encasement (figs. 1,2).

Regarding claim 3, the Minera/Hardimon combined reference teaches wherein the inner material layer (A, see annotated fig.)  is an inner liner (interior of material of 3 overlying A and therefore considered to be an inner liner).
Regarding claim 6, the Minera/Hardimon combined reference teaches the material layer (11) comprises one or more apertures (apertures through which 7 extends, figs. 1,2), including the aperture; wherein each aperture of the one or more apertures includes a respective lever arm (7) extending therethrough (figs. 1,2); and wherein each aperture is on either a medial side of the upper or a lateral side of the upper (figs. 1,2).
Regarding claim 8, the Minera/Hardimon combined reference teaches at least a portion of each aperture (aperture through which 7 extends) is above a biteline (see annotated fig.), which includes an interface between a topline edge of the sole and the upper (fig. 2).

    PNG
    media_image4.png
    408
    903
    media_image4.png
    Greyscale

Regarding claim 9, the Minera/Hardimon combined reference teaches the respective lever arm (7) extends upwards from the base, through the aperture, and towards a rear of an ankle region of the upper (figs. 1,2,5).
Regarding claim 11, the Minera/Hardimon combined reference teaches the material layer (11) includes a medial-side aperture (aperture through which 7 extends on medial side) and a medial-side lever arm (7 on medial side) extending from the base, through the medial-side aperture, and towards a rear of an ankle region of the upper (fig. 1); and wherein the material layer includes a lateral-side aperture (aperture through which 7 extends on lateral side) and a lateral-side lever arm (7 on lateral side) extending from the base, through the lateral-side aperture, and towards the rear of the ankle region of the upper (fig.1).

For the following rejection, the base is redefined for claim 16 as 4,12,14, 20 and the sole is redefined as 1, 21.
Regarding claim 16, the Minera/Hardimon combined reference teaches a base- docking recess (2) included in a top surface of the sole (1,21) facing towards the base (4,12,14, 20) of the collar elevator (fig. 2), wherein the base is positioned in the base-docking recess (fig. 2); and wherein the sole includes a tab (21) that at least partially covers the top surface of the base (4,12,14, 20)  positioned in the base-docking recess (covers top surface of 20 when engaged with 20, and top surface of 14 when not engaged with 20, figs. 1-4) (col. 3, lines 15-20).


For the following rejections, the base is redefined for claims 16,17 as 4,12,14 and the sole is redefined as 1, 15,17,18.
Regarding claim 16, the Minera/Hardimon combined reference teaches a base- docking recess (2) included in a top surface of the sole (1,15,17,18) facing towards the base (4,12,14) of the collar elevator (fig. 2), wherein the base is positioned in the base-docking recess (fig. 2); and wherein the sole includes a tab (15,17,18) that at least partially covers the top surface of the base (4,12,14)  positioned in the base-docking recess (covers a portion of top surface of 14, figs. 1,2).
Regarding claim 17, the Minera/Hardimon combined reference teaches wherein the tab (15,17,18) includes a tab width (across the tab, fig. 1) in the medial-to-lateral direction and the recess includes a recess width in the medial-to- lateral direction (width across the recess); wherein the tab width is less than the recess width (figs. 1,2), such that a medial edge and lateral edge of the tab are spaced inward of a medial edge and lateral edge of the recess (fig. 1) and wherein the at least one lever arm is positioned between the medial edge of the tab and the medial edge of the recess or between the lateral edge of the tab and the lateral edge of the recess (dashed line in annotated fig. extending from a medial or lateral edge of the tab to a respective medial or lateral edge of the recess shows that 7 is located between these two locations).

    PNG
    media_image5.png
    569
    830
    media_image5.png
    Greyscale

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minera (U.S. Patent No. 2920402) in view of Hardimon (U.S. Patent No 2736110) and further in view of Liles et al. (U.S. 20160088899).
Regarding claim 5, the Minera/Hardimon combined reference fails to teach the inner material layer and the outer material layer are knit layers, and wherein the lever-arm tubular encasement is integrally knit.
Liles teaches an article of footwear (100) having a knitted upper (120) including tubular encasement (162) (paras. 74-77) in the heel region (figs. 1-7) that is integrally knit (paras. 56,60), the tubular encasement configured to receive an element (132, para. 88).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed 3 of Minera as modified by Hardimon via knitting such that the inner material layer and the outer material layer are knit layers, and the lever-arm tubular encasement is integrally knit in view of Liles in order to provide ease of manufacturing and reduce waste (para. 5 of Liles).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minera (U.S. Patent No. 2920402) in view of Hardimon (U.S. Patent No 2736110) in view of Cavaliere et al. (U.S. 20160029743).

Regarding claim 7, the Minera/Hardimon combined reference fails to teach at least a portion of each aperture is below a biteline, which includes an interface between a topline edge of the sole and the upper.
Cavaliere teaches an article of footwear (100) having an adjustable heel system (130) that extends into apertures (slots) in the sole (paras. 65,71), the apertures disposed inwardly from the rim (206) of the sole (para. 71) such that at least a portion of each aperture is below a biteline (where top of the rim meets the upper) , which includes an interface between a topline edge of the sole (top of the rim 206)) and the upper (102)(figs. 1 shows upper and sole together, figs. 4-6 show shape of sole including rim).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the sole of the Minera/Hardimon combined reference so as to have a rim extending upward around the periphery of the sole and to have attached the sole and upper of Minera such that at least a portion of each aperture is below a biteline, which includes an interface between a topline edge of the sole and the upper in view of Cavaliere in order to provide increased stability and protection.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minera (U.S. Patent No. 2920402) in view of Hardimon (U.S. Patent No 2736110) in view of Pratt et al. (U.S. 20170303632).

Regarding claim 10, the Minera/Hardimon combined reference fails to teach the respective lever arm terminates at a terminal end on a same side of the upper as the aperture through which the respective lever arm extends, the terminal ends of the respective lever arms are bifurcated ( i.e. separated from one another).
Pratt teaches an article of footwear (100) with a moveable heel portion (paras. 4,35)  having two lever arms (130) that terminates at a terminal end (ends of 130 connected to 140) on a same side of the upper from which they extend (paras. 35,41,43), the two levers separated by a heel piece (140) (fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the lever arms of the Minera/Hardimon combined reference such that each respective lever arm terminates at a terminal end on a same side of the upper as the aperture through which the respective lever arm extends and the terminal ends separated by a heel piece in view of Pratt in order to better secure the upper around the user’s heel when in the uncollapsed configuration (para. 56 of Pratt).

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minera (U.S. Patent No. 2920402) in view of Hardimon (U.S. Patent No 2736110) in view of Bodner (U.S. 20110119959).

Regarding claims 13 and 14, the Minera/Hardimon combined reference fails to teach the rear of the ankle region of the upper includes a first aperture and the collar elevator includes a second aperture; and wherein the footwear article further comprises a connector extending through the first aperture and the second aperture, wherein the connector includes a segment of yarn forming a stitch, and wherein the segment is positioned in the first aperture and the second aperture.
Bodner teaches an article of footwear (35) having a heel stabilizing structure (10) wherein the rear of the upper includes a first aperture (stitching extends through the upper, para. 35) and the heel support structure includes a second aperture (through 34); and wherein the footwear article further comprises a connector (thread or cord, considered equivalent to yarn) extending through the first aperture and the second aperture, wherein the connector includes a segment of yarn forming a stitch, and wherein the segment is positioned in the first aperture and the second aperture (para. 35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed at the rear of the ankle region of the upper of the Minera/Hardimon combined reference a first aperture and the collar elevator includes a second aperture; and wherein the footwear article further comprises a connector extending through the first aperture and the second aperture, wherein the connector includes a segment of yarn forming a stitch, and wherein the segment is positioned in the first aperture and the second aperture in view of Bodner in order to further secure the collar elevator to the upper.

Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minera (U.S. Patent No. 2920402) in view of Hardimon (U.S. Patent No 2736110)  in view of Marcolin (U.S. Patent No. 5406721).

Regarding claims 13 and 15, the Minera/Hardimon combined reference fails to teach the rear of the ankle region of the upper includes a first aperture and the collar elevator includes a second aperture; and wherein the footwear article further comprises a connector extending through the first aperture and the second aperture, the connector is a two- part connector having one or more posts that extend through the first aperture and the second aperture.
Marcolin teaches an article of footwear (1) having a support element (4) at the rear of the upper (2,3,11), the rear of the ankle region of the upper includes a first aperture (aperture through 11 through which 10 extends, fig. 3) and the support structure includes a second aperture (aperture through 4 through which 10 extends, fig. 3); and wherein the footwear article further comprises a connector (10) (col. 2, lines 35-40) extending through the first aperture and the second aperture (fig. 3), the connector is a two- part connector (post and head of 10, fig. 3) having one or more posts (post extending through 4 and 11) that extend through the first aperture and the second aperture (fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed at the rear of the ankle region of the upper of the Minera/Hardimon combined reference with a first aperture and the collar elevator including a second aperture; and wherein the footwear article further comprises a connector extending through the first aperture and the second aperture, the connector is a two- part connector having one or more posts that extend through the first aperture and the second aperture in view of Marcolin in order to further secure the collar elevator to the upper.

Response to Arguments

Applicant’s arguments filed 4/28/2022 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/Examiner, Art Unit 3732          

/NATHAN E DURHAM/Primary Examiner, Art Unit 3732